Exhibit 10.20




February 23, 2017


Alexander E. Perriello III
76 Bertrand Island Road
Mount Arlington, New Jersey 07856




Dear Alex:


This letter shall confirm the terms of your continuing employment with Realogy
Franchise Group LLC (the “Company”) following your retirement from your current
position.


Effective March 31, 2017, your position in your current role as Chief Executive
Officer of the Company shall cease. Effective April 1, 2017, your position with
the Company will be Chairman Emeritus. Provided that you remain in good standing
with the Company, your employment in this position is expected to remain until
March 31, 2018, or until earlier terminated by you and/or the Company. This
position is not an officer level position in the Company and therefore you will
no longer be considered a “Section 16 Officer” of the Company’s indirect, parent
company, Realogy Holdings Corp. (“Realogy Holdings”). Further, you will not be
authorized to enter into agreements on behalf of the Company.


Your base salary commencing April 1, 2017, paid on a bi-weekly basis will be
$3,846.15, which equates to an annualized salary of $100,000.00, less standard
payroll deductions. You will continue to vest in any previously granted equity
awards pursuant to the terms of those specific grants, however you will be
ineligible for any new equity grants from Realogy Holdings. You also will be
ineligible for any severance pay under any Severance Pay Plan in effect for the
benefit of Company employees or any other previously executed agreements between
you and the Company.


Your employment will be on a part-time basis (less than 30 hours per week) and
therefore you will be ineligible to participate in the Realogy Annual
Performance Plan. You are also ineligible to participate in Realogy’s health and
welfare benefits plans.


Your duties as part-time Chairman Emeritus will consist primarily of providing
advice and consultation to the Chief Executive Officer of the Company, which
specifically includes remaining reasonably available to the Chief Executive
Officer or his designee, to the extent he deems appropriate or necessary, to
assist with the FWD Conference and Ascend Program, maintain the Company’s
relationship with the National Association of Realtors, assist with contract
renewal negotiations, and/or to perform any other duties reasonably requested of
you by the Chief Executive Officer of the Company. You may perform these duties
from your home office. You will not be required to perform any services which
require significant travel, significant time or special efforts, without your
consent. Should travel be required, you will be reimbursed for all travel and
expenses as per the Company Travel and Entertainment Policy.


This expectation notwithstanding, this letter should not be construed as an
agreement for employment for a specific duration. As you know, employment with
Realogy is at will, and either you or the Company may terminate employment at
any time, with or without cause.




--------------------------------------------------------------------------------





Alexander J. Perriello III
February 23, 2017








Should you have any questions, please contact me at (973) 407-7000.




Regards,


/s/ Richard A. Smith            
Richard A. Smith
Chairman and Chief Executive Officer
Realogy Holdings Corp.








Understood and accepted:




/s/ Alexander E. Perriello III February 23, 2017
Alexander E. Perriello III                 Date


